Endicott, J.
Upon a careful examination of the report, the court is of opinion that there was evidence tending to show that the defendants’ agents put the plaintiff in a place of peculiar danger, of which he had no knowledge or experience, without informing him of the risks, or instructing him how to avoid them. That question was proper to be submitted to the jury, together with the question whether the plaintiff was in the exercise of due care at the time.
The duty of an employer to take proper precautions for the safety of a person employed in running or tending machinery, especially when such person, through youth, inexperience or want of capacity, may be unable to appreciate or avoid the danger to which he is exposed, is fully considered in Coombs v. New Bedford Cordage Co. 102 Mass. 572. It was there held that if the jury were satisfied that the defendant knew the peril to which the plaintiff would be exposed, and did not give him sufficient or reasonable notice of it, and he, without negligence on his part, through inexperience or reliance on the directions given, failed to perceive or understand the risk and was injured, the- defendant would be responsible. The principal cases, both in this Commonwealth and in England, are commented upon in the opinion of Mr. Justice Hoar, and it is unnecessary to review them again. See also Sullivan v. India Manufacturing Co. 113 Mass. 396 ; Railroad Co. v. Fort, 17 Wall. 553.

Case to stand for trial.